REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The closest prior arts on record fail to teach “decode a preamble portion of a multi-user (MU) physical layer (PHY) protocol data unit (PPDU) the preamble portion of the MU PPDU comprising a universal (U) signal (SIG)(U-SIG) filed, the U-SIG field comprising a number of EHT signal (EHT-SIG) symbols field, the number of EHT-SIG symbols field indicating a number of symbols of an EHT-SIG field”.” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 16 and 18.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466